Citation Nr: 1604704	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, also claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This matter is on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Oakland, California.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.  The Veteran submitted a written waiver of initial RO consideration of the new evidence submitted in conjunction with the December 2015 hearing.  38 C.F.R. § 20.1304(c) (2015).

This matter was remanded by the Board in November 2014 and October 2015 for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently acquired psychiatric disorder and his active service or a service-connected disability.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, continuity of symptomatology is simply not applicable in the present case.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has an acquired psychiatric disorder, claimed as an anxiety disorder, that is either related to his service or to his service-connected right hernia and right fifth toe fracture residuals and tonsillectomy.  See, December 2015 Hearing Transcript.

At the outset, as indicated in an October 2011 RO formal finding, the Veteran's complete service treatment records (STRs) are unavailable.   The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in considering the Veteran's claim.

The record includes a June 1956 separation examination which reflects a normal clinical psychiatric evaluation.

Post-service, VA treatment records include an April 2005 report which indicates that the Veteran was unable to make any connections between his panic symptoms and events or situations in his life.  He denied any history of mental health illness other than the eight years he suffered from panic symptoms.  In his opinion, the only thing his anxiety could be related to was either his heart disability or blood transfusion he received in the late 1980s.  A panic disorder without agoraphobia was diagnosed.

An August 2011 report indicates that the Veteran complained of anxiety/panic attacks since his open heart surgery 30 years ago.  He had anxiety and a fear of death since his surgery.  During service, he reported seeing men in the motor pool who were killed and/or seriously injured in work-related accidents, but did not claim any PTSD symptoms related to the accidents.  Anxiety was diagnosed.

It is important for the Veteran to understand that the post-service treatment records provide highly probative evidence against the central claim.  In effect, the Veteran's own statements at some points in this record provide highly probative factual evidence against his own current claim.

In statements dated in June 2011 and April 2015, the Veteran's spouse and daughter suggested that the Veteran's acquired psychiatric disorder was related to his service-connected disabilities.

Pursuant to the Board's November 2014 remand, on April 2015 VA mental disorders Disability Benefits Questionnaire examination, the Veteran presented with a history of not endorsing mental health symptoms on separation examination.  He did not recall receiving psychiatric treatment during service.  Post-service, he began treatment for panic attacks and alcohol abuse in the early 1990s.  Records indicate that his anxiety symptoms began after he underwent a triple bypass surgery in 1988, and were exacerbated by other medical and psychosocial stressors.  The examiner cited an August 2011 report which indicates a chronic complaint of anxiety/panic attacks since his open heart surgery about 30 years ago.

The examiner diagnosed generalized anxiety disorder and panic disorder which the examiner opined were less likely than not incurred during the service and less likely than not secondary to his service connected conditions of chronic laryngitis, inguinal hernia, and residuals of foot injury, as there is no evidence in military or post-military records to support this claim.  The rationale was that the Veteran was not exposed to combat and does not meet criteria for PTSD.  Although, the Veteran reported the onset of anxiety symptoms during the service, his separation examination did not list any mental health complaints, and post-service VA records indicate that his anxiety condition began after his triple bypass surgery in 1988.  The Veteran began treatment for his anxiety condition around 1993, well after his discharge from service in 1956.

In this regard, the Board finds that the VA medical examination and opinion, provides highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a psychiatric evaluation, the examiner concluded that the Veteran's acquired psychiatric disorder is not related to his service or to his service-connected disabilities.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, while the Veteran and his family might believe that his acquired psychiatric disorder is etiologically related to his service or to his service-connected right hernia residuals, right fifth toe fracture residuals, and tonsillectomy, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that an acquired psychiatric disorder is related to the Veteran's active service or was caused or aggravated by the Veteran's service-connected disabilities.  Accordingly, service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  While it does not appear that the Veteran was provided VCAA notice regarding his acquired psychiatric disorder claim, the Board finds no prejudice as the Veteran had actual knowledge concerning the evidence necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); Shinseki v. Sanders, 556 U.S. 396, 412-414 (2009).

In this regard, the Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claim, as she has been afforded the opportunity to submit additional argument and evidence, which he has done, and he addressed the issue at a hearing in December 2015.  A review of the Veteran's testimony indicates an accurate understanding of the issue on appeal, and it indicates actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed. Id.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.

Additionally, the Veteran and his daughter testified at a hearing before the Board in December 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the nature and etiology of the Veteran's acquired psychiatric disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records (including those obtained pursuant to the Board's November 2014 Remand), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, pursuant to the Board's November 2014 Remand, the Veteran was afforded a relevant VA examination in April 2015.  See 338 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purposes of the claim for service connection for an acquired psychiatric disability, as it involved a review of the Veteran's pertinent medical history as well as a psychiatric evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology and diagnoses provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

ORDER

Service connection for an acquired psychiatric disorder, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


